Exhibit INDUSTRIAL BUILDING LEASE 1.BASIC TERMS.This Section 1 contains the Basic Terms of this Lease between Landlord and Tenant, named below.Other Sections of the Lease referred to in this Section 1 explain and define the Basic Terms and are to be read in conjunction with the Basic Terms. 1.1. Date of Lease:February 27, 1.2. Landlord:1300 Norwood Associates LLC, an Illinois limited liability company 1.3. Tenant:M-Wave, Inc., a Delaware corporation 1.4. Premises:Approximately 17,600 rentable square feet in the building commonly known as 1300 Norwood Avenue, Itasca, Illinois (the “Building”). 1.5. Property:See Exhibit A. 1.6. Lease Term:The term (“Term”) shall be thirty seven (37) calendar months commencing on the Commencement Date, provided that if the Commencement Date is not the first (1st) day of a calendar month, the Term shall end thirty seven (37) calendar months after the last day of the calendar month in which the Commencement Date occurs (“Expiration Date”). 1.7. Commencement Date:April 1, 2008. 1.8. [Permitted Uses:(See Section 4.1) Tenant shall use and occupy the Premises for a warehouse and distribution facility with incidental offices uses and for no other use or purpose. Tenant covenants and agrees to use and occupy the Premises in conformity with all applicable law.The foregoing shall not be deemed to limit the use by any permitted sublessee or assignee.] 1.9. Brokers:(See Section 23) (A)Tenant’s Broker:Paine Wetzel (B)Landlord’s Broker:Cushman & Wakefield 1.10. Security/Damage Deposit:(See Section 4.4)$16,000.00 1.11. Exhibits to Lease:The following exhibits are attached to and made a part of this Lease.Exhibits A, B & C. 2.LEASE OF PREMISES; POSSESSION; RENT. 2.1.Lease of Premises for Lease Term.Landlord hereby leases the Premises to Tenant, and Tenant hereby rents the Premises from Landlord, for the Term and subject to the conditions of this Lease. 2.2.Early Possession. If Tenant desires to take possession of all or any part of the Premises prior to the Commencement Date set forth above and if Landlord authorizes Tenant to do so, the Commencement Date shall be advanced to the date on which Tenant takes possession, provided Tenant shall not be required to pay Base Rent during such early occupancy period; provided, however that Tenant must provide evidence of compliance with Section 10 hereof prior to taking possession which evidence shall be in a form and substance reasonably satisfactory to Landlord.The Expiration Date shall not be affected by such early occupancy. 2.3.Failure to Deliver Possession. If Landlord shall be unable to deliver possession of the Premises to Tenant on the Commencement Date for any reason, Landlord shall not be subject to any liability on account thereof, and such failure shall not affect the validity of this Lease or the obligations of Tenant hereunder. If Landlord is unable to deliver possession of the Premises to Tenant on the Commencement Date, the Commencement Date shall be deferred to the date on which Landlord delivers possession.If the Commencement Date is deferred pursuant to this paragraph, the Expiration Date shall be deferred so that the Term will expire on the last day of the calendar month in which the Lease Year (as hereinafter defined) expires.Notwithstanding the foregoing, in the event Landlord is unable to deliver possession of the Premises to Tenant by June 1, 2008, Tenant shall have the option to terminate this Lease with no further obligations and in such event Landlord shall return to Tenant all payments and deposits made by Tenant in connection herewith and if Tenant does not elect to terminate, Tenant shall receive one (1) day of rent credit for each day from April 1, 2008 until the date Landlord delivers possession of the Premises to Tenant. 2.4.Types of Rental Payments. Subject to the rent abatement set forth in the below the following paragraph, Tenant shall pay net base rent to Landlord in monthly installments, in advance, on the first day of each and every calendar month during the Term of this Lease (the “Base Rent”) in the amounts and for the periods set forth below: Lease Period Annualized Base Rent Monthly Base Rent Months 0 - 1 - 0 - - 0 - Months 2-13 $79,200.00 $6,600.00 Months 14-25 $81,576.00 $6,798.00 Months 26-37 $84,023.28 $7,001.94 Renewal Term (See Section 25) Months 38-49 $86,543.98 $7,212.00 Months 50-61 $89,140.29 $7,428.36 Months 62-73 $91,814.50 $7,651.21 Months 74-85 $94,568.94 $7,880.74 Months 86-97 $97,406.00 $8,117.17 The monthly Base Rent for any partial month within the Term shall be prorated on a per diem basis based on the number of days in such month.Tenant is responsible for all Taxes on the Property without application of the Base Amount calculation and shall be responsible for payment of all other operating expenses and charges other than excluded operating expenses.Tenant shall not be obligated to pay monthly Base Rent for the first (1st) month of the Term. Tenant shall also pay Taxes and Operating Expenses on the Property, in accordance with Section 3.2 hereof, and any other amounts owed by Tenant hereunder collectively, “Additional Rent”. Base Rent and Additional Rent are collectively referred to herein as “Rent.” In the event any monthly installment of Base Rent or Additional Rent, or both, is not paid within 10 days of the date when due, a late charge in an amount equal to 5% of the then delinquent installment of Base Rent and/or Additional Rent (the “Late Charge”) shall be paid by Tenant to Landlord at Landlord’s address set forth herein (or such other entity designated as Landlord’s management agent, if any, and if Landlord so appoints such a management agent, the “Agent”), or pursuant to such other directions as Landlord shall designate in this Lease or otherwise in writing. 2 2.5.Covenants Concerning Rental Payments.Tenant shall pay the Rent promptly when due, without notice or demand, and without any abatement, deduction or setoff, except as may otherwise be expressly and specifically provided in this Lease.No payment by Tenant, or receipt or acceptance by Agent or Landlord, of a lesser amount than the correct Rent shall be deemed to be other than a payment on account, nor shall any endorsement or statement on any check or letter accompanying any payment be deemed an accord or satisfaction, and Agent or Landlord may accept such payment without prejudice to its right to recover the balance due or to pursue any other remedy available to Landlord. 3.
